Citation Nr: 0115704	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  00-22 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel



INTRODUCTION

The veteran had active military service from December 1941 to 
September 1945.  He was a prisoner of war (POW) of the German 
government from February 1944 to April 1945.  

This matter arises from an April 2000 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, which allowed the appellant's 
claims for dependency and indemnity compensation, and 
dependents' educational assistance benefits, and denied 
entitlement to service connection for the cause of the 
veteran's death.  The appellant submitted a notice of 
disagreement in May 2000, and the RO issued a statement of 
the case in June 2000.  In October 2000, the appellant 
submitted a substantive appeal.  The case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.


FINDINGS OF FACT

1.  The veteran died in November 1999.

2.  The original certificate of death showed the immediate 
cause to be pneumonia, as a consequence of dementia; 
parkinsonism was also noted as a significant condition 
contributing to death but not resulting in the underlying 
cause.

3.  Alzheimer's type dementia and Parkinsonism began many 
years postservice.

4.  At the time of his death, the veteran was service 
connected for the following: general anxiety disorder with 
depressive and post-traumatic stress disorder features, 50 
percent disabling; rectal polyps with irritable bowel 
syndrome, hypertrophic gastritis, and diverticulitis, 40 
percent disabling; bilateral pes planus with callosities, 30 
percent disabling; status post right total knee replacement, 
30 percent disabling; residuals of a left knee injury with 
degenerative joint disease, 10 percent disabling; right total 
hip arthroplasty, degenerative joint disease, right hip, 30 
percent disabling; left total hip arthroplasty, degenerative 
joint disease, left hip, 30 percent disabling; right frontal 
sinusitis, left wrist fracture, and tonsillectomy, all non 
compensable.  His combined disability rating was 100 percent.

5.  A disability of service origin played no part in the 
veteran's death.


CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1310, 5107 (West 1991), Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.312. (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is the widow of a veteran who served during 
World War II, and was interned by the German government as a 
POW for 14 months.  The appellant contends that her husband's 
death was caused by service-connected disabilities that he 
incurred as a POW during World War II.   

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  Additionally, the law 
characterizes a "claimant" as any individual applying for, 
or submitting a claim for, any benefit under the laws 
administered by the Secretary.  See id., (to be codified at 
38 U.S.C. § 5100).  

The Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  In that regard, the Board finds that the appellant 
was provided adequate notice as to the evidence needed to 
substantiate her claim.  In particular, the Statement of the 
Case informed the veteran that she failed to submit evidence 
establishing any kind of relationship between the veteran's 
military service and the conditions causing death.  This 
should have put her on notice of the type of evidence needed 
to support her claim.  Moreover, all identified records are 
associated with the file and there is no indication that 
there are any outstanding records pertinent to this appeal 
that are available.  Therefore, the Board finds that all 
relevant facts have been properly and sufficiently developed 
and no further assistance to the appellant is required in 
order to comply with the duty to assist her as mandated by 
current law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).   

I.  Factual Background

The veteran's service medical records show that he fractured 
his left wrist, without residual disability, that he 
underwent a tonsillectomy, and that he was treated for 
nasopharyngitis, sinusitis, and gastroenteritis.  In July 
1945, he was on convalescent furlough for 30 days due to 
physical fatigue, tenseness, nervousness, and anxiety.  As 
previously noted, the veteran was a POW for 14 months, but 
his separation examination report of September 1945 noted the 
veteran's fractured left wrist was without limitation of 
motion or deformity.  The veteran also had a deviated septum, 
and a history of tonsillectomy.  

In August 1947, subsequent to a May 1947 VA examination, the 
veteran was granted service connection for bilateral pes 
planus, psychoneurosis, anxiety state, hypertrophic 
gastritis, and early diverticulosis of the transverse colon.  
The veteran reported to the VA examiner that he had suffered 
dysentery and had stomach problems while he was a POW.  

The veteran was evaluated by the VA on a fairly regular basis 
up until 1996.  He was afforded VA examinations in 1950, 
1982, 1984, 1985, and 1987.  He was evaluated by VA 
physicians in 1962 for right costovertebral angle pain, with 
no disease found.  In January 1985, his right knee was 
replaced due to degenerative arthritis, and in 1986, his left 
hip was replaced.  At a VA examination in May 1987, he 
reported shaking of his hands when nervous.  He suffered from 
bilateral ureterolithiasis in 1990.  During that 
hospitalization, it was noted that he had a past history of 
mild Alzheimer's disease.  He was evaluated for sleep apnea 
in 1992.  In November 1993 he was hospitalized with an 
admitting diagnosis of Alzheimer's disease, and in January 
1994 he was admitted to a nursing home.  During his nursing 
home stay, he was treated at a VA hospital for urosepsis in 
1994 and 1996, and for pneumonia three times in 1995 and once 
in 1996.  His right hip was replaced secondary to a fall in 
1996, and he was also treated for urethral obstruction in 
November 1996.  In June 1999, the veteran was noted to have 
end-stage dementia, and in October 1999 his diagnoses were 
reported to be Alzheimer's disease, paralysis agitans, 
hypertension osteoporosis, and B vitamin complex deficiency.  

The veteran died in the nursing home in November 1999 from 
pneumonia.  Records from the nursing home indicate that 
during a neurological examination in June 1999, his wife 
reported a ten year history of progressive decline in 
cognitive abilities.  The examiner noted that the veteran's 
history was more compatible with Alzheimer's dementia as 
opposed to dementia attributable to Parkinson's disease.  
With regard to this latter disease, it was noted that the 
veteran was started on Sinemet several years ago.

Analysis

In order to establish service connection for the cause of the 
veteran's death, there must be a disorder incurred in or 
aggravated by military service or presumed to be incurred in 
service, which either caused or contributed substantially or 
materially to cause the veteran's death.  38 U.S.C.A. 
§§ 1310; 38 C.F.R. § 3.312.  Further, when a veteran who has 
served for ninety days or more during a period of war, 
manifests, to a degree of 10 percent or more within one year 
of separation from service a specified chronic disease, that 
disease is presumed to have been incurred during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  The diseases listed 
include paralysis agitans and other organic diseases of the 
central nervous system.  Presumptive service connection is 
also provided for specified disabilities for certain 
prisoners of war.  None of the disabilities listed are those 
appearing on the death certificate of the veteran.  See 
38 C.F.R. § 3.309(c) (2000).

The veteran's death certificate reflects that his immediate 
cause of death was pneumonia due to dementia.  Parkinsonism 
was listed as another significant condition contributing to 
death but not resulting in the underlying cause of death.  
The veteran's dementia was initially noted many years after 
service as was Parkinsonism.  Despite being told that her 
claimed lacked medical evidence to indicate a link between 
the conditions listed on the death certificate and the 
veteran's military service, the appellant failed to submit 
any evidence in support of her claim.  

The veteran's last VA psychiatric examination, conducted in 
January 1985, reflected findings that the veteran was angry, 
brooding, and morose.  The psychiatrist confirmed the earlier 
diagnosis of generalized anxiety disorder with marked 
depressive and post-traumatic stress disorder features.  
However, the VA medical records up through 1999 show no 
further complaints or clinical findings with regard to the 
veteran's psychiatric disability, and there was no indication 
from any of the medical professionals that there was a link 
between Alzheimer's disease and Parkinsonism and the 
veteran's service-connected psychiatric disability.  

Likewise, there was no medical evidence to show that the 
veteran's service connected disabilities of rectal polyps 
with irritable bowel syndrome, hypertrophic gastritis, 
diverticulitis, bilateral pes planus with callosities, status 
post right total knee replacement, residuals of a left knee 
injury with degenerative joint disease, right total hip 
arthroplasty, left total hip arthroplasty, right frontal 
sinusitis, left wrist fracture, and tonsillectomy, in any way 
caused or contributed substantially or materially to the 
veteran's death from the conditions listed on the death 
certificate.

Thus, after reviewing the record in its entirety, the Board 
concludes that the appellant's assertion that the veteran's 
service connected disabilities contributed to the veteran's 
death is not supported by the evidence of record.  Since the 
appellant has failed to show that the veteran's service-
connected disabilities played any part in the veteran's 
death, the claim must be denied.  The medical evidence 
clearly establishes that the veteran's death was due to 
pneumonia from dementia with Parkinsonism being a significant 
condition contributing to death.  However, the evidence does 
not contain any reference or evidence of a link to any of the 
veteran's service-connected disabilities or a disability of 
service origin.  Indeed, the only evidence of record 
associating the veteran's death with military service is the 
appellant's testimony, which is not competent for the purpose 
of offering an opinion of medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As there is no 
evidence associating the veteran's cause of death with 
military service or a service connected disability, the VA 
has no duty to obtain a medical opinion in this case.  
38 C.F.R. § 5107 (as in effect currently and prior to the 
enactment of the VCAA).  In conclusion, the preponderance of 
the evidence is against entitlement to service connection for 
the cause of the veteran's death.   

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	Iris S. Sherman 
	Member, Board of Veterans' Appeals



 

